DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 12/29/21, two IDS filed on 11/10/21 and a Terminal Disclaimer filed on 01/03/22. Claim 21 has been amended, no new claims have been added and no claims have been cancelled.  Accordingly, claims 21-46 remain pending and under examination on the merits.

                                            Terminal Disclaimer
The terminal disclaimer filed on 01/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the listed patents and Applications has been reviewed and is accepted. The terminal disclaimer has been recorded.

                                  Reasons For Allowance
The following is an examiner's statement of reasons for allowance:
The amendments of 12/29/21 and the Terminal Disclaimer of 01/03/22 have removed the prior art rejection of record. The prior art does not teach or reasonably suggest a method of replacement therapy in a male comprising oral administration of a composition comprising TU, determining the serum level and based on the findings determining a maintenance dose that comprises ±40% of the first composition. 
Claims 21-46 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616